        Case 3:20-cv-00644-SDD-RLB               Document 1      09/29/20 Page 1 of 23




                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF LOUISIANA

GENE WRIGHT JR.,                             )
an individual,                               )        Case No:
                                             )
               Plaintiff,                    )        Judge:
                                             )
v.                                           )        Magistrate Judge:
                                             )
BOARD OF COMMISSIONERS OF                    )
THE CAPITAL AREA TRANSIT                     )
SYSTEM; and THE CITY /PARISH                 )
OF EAST BATON ROUGE,                         )
                                             )
               Defendants.                   )
                                             )

                                         COMPLAINT

       Plaintiff, GENE WRIGHT JR., an individual, by and through his undersigned counsel,

hereby files this Complaint and sues BOARD OF COMMISSIONERS OF THE CAPITAL AREA

TRANSIT SYSTEM (hereinafter “CATS”) and CITY / PARISH OF EAST BATON ROUGE

(hereinafter the “CITY/PARISH”) for injunctive and declaratory relief, damages, and attorneys’

fees and costs pursuant to Title II of the Americans with Disabilities Act, 42 U.S.C. § 12131 et

seq. (“Americans with Disabilities Act” or “ADA”), and the Rehabilitation Act of 1973, 29 U.S.C.

§ 794 et seq. (“Rehabilitation Act” or “RA”) and states as follows:

                                       BACKGROUND

1.     The CITY/PARISH has stated on its website that it has a goal for citizens with disabilities

to have access and be included in the City’s community life.1



1
   See Americans with Disabilities Task Force, City of Baton Rouge, found at
https://www.brla.gov/650/Americans-With-Disabilities-ADA-Task-For (last accessed September
24, 2020).

                                                  1
         Case 3:20-cv-00644-SDD-RLB            Document 1       09/29/20 Page 2 of 23




2.     Similarly, in its 2019 Reasonable Accommodation Policy, CATS states that it is

“committed to providing equal access and opportunity to qualified individuals with disabilities in

all programs, services, and activities.”2

3.     Nonetheless, nearly thirty (30) years after the passage of the Americans with Disabilities

Act, Defendants continue to provide inadequate transportation services for individuals with

mobility-related disabilities. CATS and the CITY/PARISH (hereinafter collectively referred to as

“Defendants”) are violating the ADA by failing to provide accessible bus stops.

4.     In December 2018, the CITY/PARISH published a survey that used 3D technology to find

physical barriers that are ADA violations, such as ramps, clearances, passing spaces, handrails,

curb cuts, and pavement markings. This survey found at least 7,255 barriers within the city limits.3

5.     In late February 2019, CATS instituted a complete overhaul of its bus route system. In a

February 2019 interview, CEO of CATS Bill Deville characterized the BR Bus Stops as “an

eyesore” but noted that CATS was working to correct that problem.

6.     On November 7, 2019, East Baton Rouge Mayor-President Sharon Weston Broome and

CATS announced the receipt of a $15 million discretionary grant for the Plank Road to Nicholson

Drive Bus Rapid Transit project. One of the stated goals of the project was to provide ADA

compliance.




2
  See CATS Reasonable Modification Policy, found at
https://www.brcats.com/assets/docs/ADA/ReasonableModificationPolicy_2019.pdf (last
accessed September 24, 2020).
3
  Steven J. Lumpkin, ADA Self Evaluation Plan for Public Rights of Way (Dec. 18, 2018) found
at https://www.brla.gov/DocumentCenter/View/6456/ADA-Public-Outreach-12-18-18-PDF (last
accessed September 24, 2020).

                                                 2
          Case 3:20-cv-00644-SDD-RLB             Document 1       09/29/20 Page 3 of 23




7.       However, as will be alleged in greater detail below, Defendants have and continue to

violate the ADA by failing to provide bus stops which are accessible to persons with mobility-

related disabilities.

8.       When viewed in its entirety, Defendants’ bus system is inaccessible to persons with a

mobility-related disability.

9.       Upon information and belief, the CITY/PARISH owns the physical bus stops throughout

the Baton Rouge (hereinafter referred to as “the Property” or “bus stops”).

10.      Upon information and belief, Defendants jointly operate and are responsible for the bus

stops.

11.      Defendants have failed to bring the bus stops into compliance with the requirements of the

ADA and are discriminating against persons with mobility-related disabilities, including Mr.

Wright.

12.      As will be alleged in further detail below, Defendants have actual knowledge of their

obligations under the ADA. Despite actual knowledge of their obligations under the ADA,

Defendants are nonetheless constructing the bus stops in a non-accessible manner and/or are failing

to bring their non-compliant bus stops into compliance with the requirements of the ADA.

13.      As a result of Defendants’ ongoing failure to comply with their obligations to construct bus

stops in an accessible manner and/or bring the bus stops into compliance with the requirements of

the ADA, Mr. Wright has and continues to experience discrimination under Title II of the ADA

and the Rehabilitation Act of 1973.

                                 JURISDICTION AND PARTIES

14.      This is an action for declaratory and injunctive relief pursuant to Title II of the Americans



                                                  3
         Case 3:20-cv-00644-SDD-RLB             Document 1       09/29/20 Page 4 of 23




with Disabilities Act, 42 U.S.C. §12131 et seq., (see also 28 U.S.C. § 2201 and § 2202), and for

Plaintiff’s claims arising from 29 U.S.C. §794 et seq. (Rehabilitation Act). This Court is vested

with original jurisdiction pursuant to 28 U.S.C. § 1331 and 1343.

15.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because the Defendants’

Property, which is the subject of this action, is located in East Baton Rouge Parish, Louisiana.

16.    Mr. Wright is a resident of the State of Louisiana, East Baton Rouge Parish.

17.    Mr. Wright is a qualified individual with a disability under the ADA. Mr. Wright has

paraplegia because of a spinal cord injury. He is also missing his right leg at the knee.

18.    Due to his disability, Mr. Wright is substantially impaired in several major life activities

and requires a wheelchair for mobility. Specifically, Mr. Wright is unable to walk, stand, or use

his legs without assistance.

19.    Upon information and belief, the CITY/PARISH is a political entity that owns a pedestrian

right of way program in the form of an extensive network of sidewalks, curb ramps, crosswalks,

bus stops, and other pedestrian paths of travel throughout the City of Baton Rouge. The

CITY/PARISH is responsible for construction, maintaining, repairing, and regulating this system

of pedestrian rights of way.4

20.    Upon information and belief, defendant CATS is the political entity, independent from the

CITY/PARISH, which is responsible for the administering, operating, constructing, and

maintaining the physical bus stops in Baton Rouge.


4
 Brantley v. City of Baton Rouge, 98 So.2d 824, 828 (La. 1 Cir. App. 1958) (finding that the Parish
of East Baton Rouge has “exclusive authority to deal with the sidewalks is in the parish of East
Baton Rouge”).

                                                 4
          Case 3:20-cv-00644-SDD-RLB            Document 1       09/29/20 Page 5 of 23




21.     Upon information and belief, Defendants are public entities, subject to the ADA, and are

responsible for the bus stops and transportation system which forms the basis of this suit.

22.     Upon information and belief, Defendants develop and provide the services and programs

offered by and at the Property.

23.     Defendants are jointly responsible for complying with the obligations of the ADA.

24.     All events giving rise to this lawsuit occurred in the East Baton Rouge Parish, Middle

District of Louisiana.

                                              FACTS

25.     Mr. Wright realleges and reavers paragraphs 1-24 as if they were expressly restated herein.

26.     Pedestrian travel is a vital public service comprised of a network of sidewalks, bus stops,

and curb cuts (the term for a ramp at the end of a sidewalk). Through this system, any individual

– no matter their economic status – can leave their home or residence and safely reach a destination

in this city.

27.     Defendants have spent tens of millions of dollars constructing an extensive pedestrian

transportation system for the residents and visitors of Baton Rouge. The intent and purpose of this

system is to provide a means for pedestrians to school or work, get food, visit family, attend doctor

appointments, and participate in their community.

28.     For individuals without disabilities, navigating the sidewalks, bus stops, and curb cuts in

Baton Rouge as a pedestrian is an easy task. Broken sidewalks are not an impediment to pedestrian

travel for non-disabled pedestrians.

29.     Perhaps due to the perceived unimportance of having accessible bus stops in Baton Rouge,

many of the bus stops have barriers to access as discussed herein.

                                                 5
         Case 3:20-cv-00644-SDD-RLB            Document 1      09/29/20 Page 6 of 23




30.     Defendants’ end-to-end pedestrian system is not accessible to Mr. Wright because

Defendants’ system has countless impermissible barriers to access. The day-to-day activities of

Mr. Wright are regularly impeded by the physical barriers. As is set forth in detail below, the

barriers include but are not limited to: (1) non-existent bus landing pads, (2) cracked, broken,

uneven, and excessively steep bus stop landing pads, and (3) lack of accessible routes to bus stop

landing pads.

31.     Due to Defendants’ refusal to make their pedestrian system accessible, persons with

mobility-related disabilities are prevented from participating in the end-to-end pedestrian system.

          Baton Rouge’s Systemic Lack of Accessibility Causes Death for Pedestrians

32.     In 2018, the CITY/PARISH conducted a survey (hereinafter “2019 ADA Evaluation”)

using 3D technology to find physical barriers that are ADA violations, such as ramps, clearances,

passing spaces, hand rails, curb cuts, and pavement markings. This survey found 8,651 barriers

within the city limits.5

33.     The 2019 ADA Evaluation divided the City into 12 zones and not only counted the amount

of barrier but rated their severity. Zone 8 which covers Spanish Town, Downtown, and Beauregard

Town had the most barriers at 1,449 and also the most severe barriers with 332 barriers having the

highest severity rating.6

34.     All these 8,651 barriers, violate the ADA requirements.7 See Figure 1 for how the survey

identified how a barrier is non-compliant.8



5
  See Exhibit A, an excerpt from Dep’t of Transp. & Drainage, City of Baton Rouge and Parish of
East Baton Rouge, 2019 ADA Self-Evaluation and Transition Plan, at 9.
6
  Id.
7
  Id.
8
  Id. at 6.

                                                6
            Case 3:20-cv-00644-SDD-RLB         Document 1       09/29/20 Page 7 of 23




35.     In an article published January 11, 2017, the Advocate reported that Baton Rouge ranked

as the 19th worst metropolitan area for pedestrian safety.9

36.     Jessica Kemp, vice president of policy and advocacy for CPEX, a Baton Rouge-based

urban planning nonprofit, stated, “We have serious problems. I don’t think that there's a widely

shared understanding of the risk to pedestrians in Louisiana. These are preventable deaths, by and

large.”10

37.     Another article, published on February 13, 2019, reported that Baton Rouge ranked 12th

among the 20th deadliest cities for pedestrians in the United States.11

38.     Between 2008-2017, Baton Rouge had 182 pedestrian fatalities and an average of 2.21 for

every 100,000 people. Louisiana’s total count of pedestrian fatalities was 1,047, an average of 2.25

for every 100,000 residents.12

39.     Camille Manning-Broome, director of the Center for Planning Excellence stated, “Our

streets have been designed with the car in mind and at a larger scale and at fast speed. This should

be a wake-up call for our city and state to say, we need to be designing for safety and for people

and not just for moving our cars.”13




9
  Grace Toohey and Andrea Gallo, Baton Rouge and Louisiana Rank Among Worst for Pedestrian
Safety: “We Have Serious Problems”, THE ADVOCATE (Jan. 11, 2017) found at
https://www.theadvocate.com/baton_rouge/news/article_bbb25016-d851-11e6-bd40-
3fa8ee0c1fac.html (last visited September 24, 2020).
10
   Id.
11
   Stephanie Riegel, Riegal: Why We Remain So Unfriendly to Pedestrians, BUSINESS REPORT
(Feb. 13, 2019) found at https://www.businessreport.com/opinions/riegel-baton-rouge-
pedestrians-unfriendly#close-olyticsmodal (last visited September 24, 2020).
12
   Id.
13
   Id.

                                                 7
            Case 3:20-cv-00644-SDD-RLB            Document 1      09/29/20 Page 8 of 23




40.        While Baton Rouge may have formally adopted different plans to address this issue and

passed ordinances, “the rules aren’t really being enforced.”14

                                        COUNT I
                             VIOLATION OF TITLE II OF THE ADA

41.        Mr. Wright realleges and reavers paragraphs 1-40 as if they were expressly restated herein.

42.        Upon information and belief, Defendants are public entities, subject to the ADA, and are

responsible for the bus stops and transportation system which form the basis of this suit.

43.        Upon information and belief, Defendants develop and provide the services and programs

offered by and at the bus stops.

44.        Upon information and belief, while the CITY/PARISH has outsourced some or all of the

maintenance, upkeep, repair, and/or alternation and new construction of the bus stops to CATS,

the CITY/PARISH is still liable to Mr. Wright by selecting and/or providing bus stops which are

inaccessible. Further, the CITY/PARISH is liable to Mr. Wright for its failure to take the necessary

steps to select bus stops which are accessible and to ensure that CATS complies with the

requirements of Federal Law.

45.        Upon information and belief, Mr. Wright has used the fixed route public transportation

system offered by Defendants, including the buses and bus stops.

46.        Upon information and belief, Mr. Wright is currently deterred from using the fixed route

public transportation system offered by Defendants because the bus stops are inaccessible. Instead,

Mr. Wright is forced to rely upon paratransit to travel because of the inaccessible bus stops.

47.        In order to use the paratransit service, Mr. Wright must make a reservation for

transportation twenty four (24) hours in advance. Often times, reservations require more than


14
     Id.

                                                    8
         Case 3:20-cv-00644-SDD-RLB              Document 1      09/29/20 Page 9 of 23




twenty four (24) hours. If accessible landing pads existed near his home, Mr. Wright would have

the option to use the bus on a moment’s notice. At this point, he cannot meet up with friends or

family on a “spur of the moment” basis like able-bodied citizens of Baton Rouge can.

48.    Mr. Wright intends on using the bus stops for travel and transportation purposes once said

system is made meaningfully accessible and usable.

49.    Importantly, the bus stops immediately near Mr. Wright’s home lack landing pads and

accessible routes to access the bus stops. Those bus stops merely consist of poles stuck in the dirt.

The complete inaccessibility of these bus stops serves as a “threshold barrier” which actively and

continuously deters Mr. Wright from attempting to utilize the overall bus stop system.

50.    Mr. Wright cannot meaningfully utilize the bus stop system because the bus stops near his

home are inaccessible. Each time Mr. Wright would attempt to embark or disembark from his

home using the inaccessible bus stops, he would be placing himself in physical danger because he

would have to navigate his wheelchair into the street or try to traverse over uneven grass in order

to enter and exit the bus.

51.    Mr. Wright has used the Baton Rouge bus system and will continue to use the bus system

for the foreseeable future. Mr. Wright seeks equal access to the Baton Rouge bus system, of which

accessible bus-stops is an integral component.

52.    While using the bus system, Mr. Wright has tried to access numerous bus stops but has

encountered numerous barriers which hindered his ability to access the services and utilize the

programs offered at the bus stops.

53.    Mr. Wright tried to use the architectural features offered at bus stops but has experienced

great difficulty as a result of the noncompliant features, including lack of accessible routes to the



                                                  9
        Case 3:20-cv-00644-SDD-RLB              Document 1       09/29/20 Page 10 of 23




bus stops and inadequate or non-existent landing pads at the bus stops.

54.    On numerous occasions, Mr. Wright has faced difficulty entering or disembarking from

buses as a result of the lack of level landing pads at the bus stops.

55.    On numerous occasions, Mr. Wright has faced difficulty traversing to bus stops because

there are no accessible routes to the bus stops.

56.    On many occasions, as a result of a lack of a level landing pad at bus stops, Mr. Wright

risks tipping out of his wheelchair while entering or disembarking from a bus or getting to and

from the bus stops which are not accessible.

57.    Frustrated with the barriers he was encountering on a regular basis at Defendants’ Property,

Mr. Wright completed an ADA Complaint Form on the CATS website on July 13, 2020, wherein

he stated:

               There are no landing pads at the bus stops in/along Greenwell Street which
               are the closes [sic] bus stops to my home. I am a wheelchair user and I
               therefore cannot use the City buses. Please add landing pads with accessible
               routes to bus stops.

58.    As of the time of filing, Mr. Wright has not received a response from CATS regarding his

request for reasonable accommodation.

59.    By failing to respond to Mr. Wright’s request for accommodation, CATS has

constructively denied Mr. Wright’s request for accommodation.

60.    On August 25, 2020, undersigned attorney Andrew Bizer sent a Request for Reasonable

Accommodation via U.S. mail to the CITY/PARISH, wherein he stated:

               I write on behalf of Gene Wright, a wheelchair user who lives at 5659
               Nashville Avenue in Baton Rouge. Mr. Wright is paraplegic. All of the bus
               stops on Greenwell Street near his home do not have landing pads. Because
               Mr. Wright is a wheelchair user, he cannot access the city busses because



                                                   10
         Case 3:20-cv-00644-SDD-RLB            Document 1       09/29/20 Page 11 of 23




                he would be forced to roll in the grass near the street, which is unsafe in a
                wheelchair.

                As a reasonable accommodation, Mr. Wright requests that the City/Parish
                take the following steps:

                    •   Install ADA compliant landing pads along Greenwell Street within
                        thirty days.

                    •   Develop a comprehensive plan for the installation of ADA
                        complaint landing pads throughout the City/Parish of East Baton
                        Rouge.

                    •   Allocate necessary      funding   for   the   installation   of   said
                        modifications.

                    •   Engage in a good-faith, interactive dialogue with undersigned
                        concerning Mr. Wright’s request for reasonable accommodation.
                        Please let us know your plan for installing ADA compliant landing
                        pads on or before September 15, 2020. I look forward to receiving
                        your response.

61.      On September 25, 2020, Andrew Bizer received a response to the request for

accommodation from CITY/PARISH. Rather than addressing Mr. Wright’s request, a

representative of the CITY/PARISH stated that Mr. Wright had submitted a complaint to CATS

and instructed Mr. Bizer to contact CATS for further information about the request.

62.      By failing to meaningfully respond to Mr. Wright’s request for reasonable accommodation,

the CITY/PARISH constructively denied said request for accommodation.

63.      Mr. Wright plans to return to the Property in the near future to utilize the programs and

activities administered at the Property.

64.      Mr. Wright continues to desire to use the Baton Rouge bus system but fears that he will

experience serious difficulty or physical harm due to the barriers discussed in paragraph 68 which

still exist.



                                                 11
        Case 3:20-cv-00644-SDD-RLB              Document 1       09/29/20 Page 12 of 23




65.    The barriers discussed below are excluding Mr. Wright from the programs and activities

offered the Property.

66.    Mr. Wright plans to and will visit the Property in the future as a patron and visitor and to

determine if the barriers to access alleged herein have been modified.

67.    Upon information and belief, Defendants have discriminated, and are continuing to

discriminate, against Mr. Wright in violation of the ADA by excluding and/or denying Mr. Wright

the benefits of its services, programs, and/or activities by failing to, inter alia, have accessible

facilities within five (5) years of January 26, 1992. Mr. Wright’s visits to the Property shows that

the program, when viewed in its entirety, is not accessible.

68.    Upon information and belief, Defendants have intentionally discriminated against Mr.

Wright because they are deliberately indifferent to the strong likelihood that a violation of Mr.

Wright’s federally protected rights will result from its policy of requiring Mr. Wright to enter and

exit the bus from driveways and/or roadways rather than installing landing pads at their bus stops.

See, e.g. Loeffler v. Staten Island Univ. Hosp., 582 F.3d 268, 275 (2d Cir. 2009).

69.    Defendants have failed to provide program Access at the bus stops:

       A.        Failure to Construct and Alter Bus Stops in an Accessible Condition:

            I.      Pursuant to the Department of Transportation Regulations published for the

                    ADA: “(a)(1) When a public entity alters an existing facility or a part of an

                    existing facility used in providing designated public transportation services in

                    a way that affects or could affect the usability of the facility or part of the

                    facility, the entity shall make the alterations (or ensure that the alterations are

                    made) in such a manner, to the maximum extent feasible, that the altered



                                                  12
       Case 3:20-cv-00644-SDD-RLB            Document 1       09/29/20 Page 13 of 23




                 portions of the facility are readily accessible to and usable by individuals with

                 disabilities, including individuals who use wheelchairs, upon the completion of

                 such alterations.” 49 C.F.R. §37.43.

          II.    Pursuant to Section 206.2.2 of the 2006 Americans with Disabilities Act (ADA)

                 Standards for Transportation Facilities, Adopted by the U.S. Department of

                 Transportation15: “Within a Site. At least one accessible route shall connect

                 accessible buildings, accessible facilities, accessible elements, and accessible

                 spaces that are on the same site.”

          III.   Pursuant to the 2006 ADAAG, Section 810.2.1: “Surface. Bus stop boarding

                 and alighting areas shall have a firm, stable surface.”

          IV.    Pursuant to the 2006 ADAAG, Section 810.2.2: “Dimensions. Bus stop

                 boarding and alighting areas shall provide a clear length of 96 inches (2440

                 mm) minimum, measured perpendicular to the curb or vehicle roadway edge,

                 and a clear width of 60 inches (1525 mm) minimum, measured parallel to the

                 vehicle roadway.”




15
    Hereinafter referred to as “2006 ADAAG.” These standards are accessible at:
http://www.access-board.gov/attachments/article/1498/ADAdotstandards.pdf (last accessed on
September 24, 2020).

                                              13
Case 3:20-cv-00644-SDD-RLB          Document 1    09/29/20 Page 14 of 23




  V.     Pursuant to 2006 ADAAG, Section 810.3, bus shelters and accessible elements

         shall be connected to the level boarding and alighting area by an accessible

         route:




  VI.    Despite these obligations, Defendants have and continue to modify their bus

         stops in a non-accessible condition.

  VII.   Mr. Wright has encountered many bus stops that lack landing pads, an

                                      14
Case 3:20-cv-00644-SDD-RLB                Document 1       09/29/20 Page 15 of 23




              accessible route, and contain other barriers to accessibility, including but not

              limited to the following locations:

                  a. Multiple bus stops along Greenwell Street lack landing pads and are

                      located on uneven grass; and

                  b. The bus stop closest to the Movie Tavern Citiplace does not have a

                      landing pad, requiring Mr. Wright to load and unload on uneven grass.

     VIII.    Defendants’ failure to construct bus stops in an accessible manner, as set forth

              above, constitutes an ongoing, unlawful policy or practice of failing to construct

              bus stops in an accessible manner. Consequently, Mr. Wright demands an

              injunction ordering Defendants to stop constructing/altering bus stops in an

              inaccessible manner. Mr. Wright also demands a complete inspection of all

              newly constructed or altered bus stops in the City of Baton Rouge.

B.         Failure to Provide Program Access at the Existing Bus Stops:

     I.        There are numerous bus stops throughout the City of Baton Rouge which are

               entirely lacking a landing pad, as is set forth in 2006 ADAAG 810.2.1 and

               810.2.2. As a result of the lack of a landing pad, Mr. Wright has encountered

               numerous difficulties embarking and alighting from bus stops. The lack of a

               level landing pad is dangerous for individuals in wheelchairs.

     II.       On the whole, Defendants have failed to take steps to provide program access

               at their bus stops so that, when viewed in its entirety, the existing bus stops in

               the City of Baton Rouge are accessible to and usable by individuals with

               disabilities.



                                            15
          Case 3:20-cv-00644-SDD-RLB            Document 1       09/29/20 Page 16 of 23




             III.    According to the 2019 ADA Evaluation, 64 bus stops surveyed were non-

                     compliant, by lacking an accessible route, lacking detectible warnings, and/or

                     lacking a clear space of 24” x 36” at the shelter.16

             IV.     When viewed in its entirety, the designated public transportation program

                     operated by Defendants is not readily accessible to and usable by disabled

                     patrons as a result of the numerous inaccessible bus stops which make travel

                     for disabled patrons difficult and dangerous.

70.      42 U.S.C. § 12133 provides: “[t]he remedies, procedures, and rights set forth in section

794 of Title 29 shall be the remedies, procedures, and rights this subchapter provides to any person

alleging discrimination on the basis of disability in violation of section 12132 of this title.”

71.      Defendants have discriminated against Mr. Wright by denying him full access to the

services, programs, and/or activities by failing to make its facilities readily accessible as required

by U.S.C. §12132 and its implementing regulations 49 C.F.R. Part 37.1-37.215 et. seq.

72.      Defendants have discriminated, and are continuing to discriminate, against Mr. Wright in

violation of the ADA by excluding and/or denying Mr. Wright the full and equal benefits of their

services, programs, and/or activities by failing to, inter alia, have accessible facilities. Mr. Wright

personally experienced the numerous barriers to access on the Property discussed herein.

73.      Defendants have violated the ADA by providing their services, programs, and/or activities

at an inaccessible facility. In determining the site or location of a facility, Defendants have made

site selections that have the effect of excluding individuals with disabilities from, denying them

the benefits of, or otherwise subjecting them to discrimination.



16
     Exhibit A, Appendix B.

                                                  16
        Case 3:20-cv-00644-SDD-RLB            Document 1       09/29/20 Page 17 of 23




74.    Defendants discriminated against Mr. Wright by excluding him from participation in, and

denying the benefits of, the services, programs, and/or activities at their Property because of

Mr. Wright’s disability, all in violation of 42 U.S.C. § 12132.

75.    Upon information and belief, Defendants continue to discriminate against Mr. Wright by

failing to make reasonable modifications in policies, practices or procedures, when            such

modifications are necessary to afford all offered goods, services, programs, activities, facilities,

privileges, advantages or accommodations to individuals with disabilities; and by failing to

make such efforts that may be necessary to ensure that no individual with a disability is

excluded, denied services, programs, and/or activities, segregated or otherwise treated differently

than other individuals because of the absence of auxiliary aids and services.

76.    Upon information and belief, Mr. Wright has been denied access to, and has been denied

the benefits of services, programs and/or activities of Defendants’ Property, and has otherwise

been   discriminated    against   and   damaged      by   Defendants because      of   Defendants’

discrimination, as set forth above. Mr. Wright will continue to suffer such discrimination, injury

and damage without the immediate relief provided by the ADA as requested herein. Furthermore,

as required by the ADA and other remedial civil rights legislation, to properly remedy Defendants’

discriminatory violations and avoid piecemeal litigation, Mr. Wright requires a full inspection of

Defendants’ Property in order to catalogue and cure all the areas of non-compliance with the ADA.

77.    Mr. Wright has retained the undersigned counsel and is entitled to recover reasonable

attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. § 12205.

78.    Mr. Wright is without adequate remedy at law and is suffering irreparable harm.

79.    Pursuant to 42 U.S.C. § 12131, et seq., this Court is provided authority to grant Mr. Wright



                                                17
        Case 3:20-cv-00644-SDD-RLB              Document 1       09/29/20 Page 18 of 23




injunctive relief including an order for Defendants to alter the Property to make those facilities,

and/or programs, and/or activities, readily accessible and useable to Mr. Wright and all other

persons with disabilities as defined by the ADA.

                                   COUNT II
                     VIOLATION OF THE REHABILITATION ACT

80.    Mr. Wright adopts and re-alleges the allegations contained in paragraphs 1-78 as if fully

stated herein.

81.    Mr. Wright brings this claim against Defendants, based upon the Rehabilitation Act, 29

U.S.C. §794, et seq.

82.    The Rehabilitation Act provides that:

                 No otherwise qualified individual with handicaps in the United States, as
                 defined by 7(8) [29 USCS § 706(8)], shall, solely by reason of his or her
                 handicap, be excluded from the participation in, be denied the benefits of,
                 or be subjected to discrimination under any program or activity receiving
                 Federal financial assistance or under any program or activity conducted by
                 any Executive agency or by the United States Postal Service. 29 U.S.C. §
                 794(a).

83.    Upon information and belief, as set forth herein, Defendants have violated the

Rehabilitation Act by intentionally excluding Mr. Wright, solely by reason of his disability, from

the participation in, and denying him the benefits of, and have otherwise subjected him to

discrimination under, Defendants’ programs and activities.

84.    Upon information and belief, a non-exclusive list of Defendants’ violations of the

Rehabilitation Act and discriminatory conduct against Mr. Wright are evidenced by:

       A.        Denying Mr. Wright access to, and the opportunity to participate in or benefit

                 from, the aids, benefits, activities, programs, accommodations and services

                 offered at the Property;


                                                  18
        Case 3:20-cv-00644-SDD-RLB               Document 1      09/29/20 Page 19 of 23




       B.      By otherwise limiting Mr. Wright in the enjoyment of the rights, privileges,

               advantages and opportunities enjoyed by individuals without disabilities who

               receive Defendants’ aids, benefits and services;

       C.      Making facility site or location selections that have the effect of

               discriminating against individuals with disabilities and excluding them from

               and denying them the benefits of, and defeating or substantially impairing the

               accomplishment of the objectives of, the services, programs and activities

               offered by Defendants at the Property;

       D.      Failing to administer services, programs and activities in the most integrated

               setting appropriate to the needs of Mr. Wright;

       E.      Excluding Mr. Wright from participation in, and the benefits of, Defendants’

               services, programs and activities as a result of Defendants’ Property being

               inaccessible to or unusable by Mr. Wright; and

       F.      Failing to design and/or construct new facilities, or make alterations to

               existing facilities, which are readily accessible to and useable by individuals

               with disabilities.

85.    Upon information and belief, there are additional, ongoing violations of the Rehabilitation

Act at the Property which Mr. Wright is more likely than not going to encounter upon his future

visits to the subject premises. Mr. Wright brings this action:

       A.      To redress injuries suffered as a result of Defendants’ discriminatory actions

               and inactions set forth herein;

       B.      To reasonably avoid further and future injury to Mr. Wright as a result of



                                                  19
        Case 3:20-cv-00644-SDD-RLB               Document 1     09/29/20 Page 20 of 23




               Defendants’ ongoing failure to cease their discriminatory practices as set

               forth in this action, including correcting violations of the Act;

       C.      To ensure Defendants’ Property is accessible as required by the relevant

               applications of Title II of the ADA;

       D.      To be made whole and ensure future compliance; and

       E.      To reasonably avoid future ADA and Rehabilitation Act litigation involving

               the same Property and under the same laws as set forth herein with its

               concomitant impact on otherwise scarce judicial resources.

86.    Only through a complete inspection of the Property and related facilities, undertaken by

Mr. Wright and/or his representatives, can all said violations be identified and cured so as to ensure

access for people with mobility-related disabilities, the primary purpose of this action.

87.    Upon information and belief, Defendants are the recipient of federal funds.

88.    Upon information and belief, as the recipient of federal funds, Defendants are liable for

damages to Mr. Wright as a result of their acts and omissions constituting intentional

discrimination.

89.    As set forth above, Mr. Wright has been denied access to, and without the relief requested

herein will continue to be denied access to the goods, services, programs, facilities, activities and

accommodations offered by Defendants solely by reason of his disability, and has otherwise been

discriminated against and damaged solely by reason of his disability as a result of Defendants’

Rehabilitation Act violations set forth above.

90.    Mr. Wright has been obligated to retain undersigned counsel for the filing and prosecution

of this action, and undersigned counsel is incurring reasonable attorneys’ fees, including costs and



                                                  20
        Case 3:20-cv-00644-SDD-RLB             Document 1       09/29/20 Page 21 of 23




litigation expenses. Mr. Wright is entitled to recover those attorneys’ fees, costs and litigation

expenses from Defendants pursuant to 29 U.S.C. §794(b).

91.    Pursuant to 29 U.S.C. §794(a) this Court is provided authority to grant Mr. Wright

injunctive relief including an order to alter the subject premises, facilities, services, activities,

programs and accommodations to make them accessible to and useable by individuals with

disabilities to the extent required by the Rehabilitation Act; closing all premises and facilities and

discontinuing all non-complying services, activities, programs and accommodations until the

requisite modifications are completed; and, granting Mr. Wright compensatory damages for

Defendants’ discriminatory actions.

                                  PRAYER FOR RELIEF

       WHEREFORE, Mr. Wright prays that:

       A.      This Court issue a Declaratory Judgment that determines that Defendants are in

               violation of Title II of the Americans with Disabilities Act, 42 U.S.C. § 12131 et

               seq;

       B.      This Court issue a Declaratory Judgment that determines that the property,

               programs and activities owned, operated and administered by Defendants are in

               violation of the Rehabilitation Act;

       C.      This Court grant permanent injunctive relief against Defendants including an Order

               to make all necessary alterations to the Property to make such Property readily

               accessible to and usable by individuals with disabilities to the extent required by

               the ADA; and to require Defendants to make reasonable modifications in

               policies, practices or procedures, when such modifications are necessary to



                                                 21
Case 3:20-cv-00644-SDD-RLB          Document 1       09/29/20 Page 22 of 23




     afford all offered goods, services, facilities, privileges, advantages or

     accommodations to individuals with disabilities; and by failing to take such steps

     that may be necessary to ensure that no individual with a disability is excluded,

     denied services, segregated or otherwise treated differently than other individuals

     because of the absence of auxiliary aids and services;

D.   This Court enter an Order directing Defendants to alter and modify the Property

     and its facilities, services, activities, programs and accommodations as appropriate

     to comply with the ADA and the Rehabilitation Act;

E.   This Court award Mr. Wright monetary damages (including nominal damages)

     pursuant to ADA and/or Rehabilitation Act for the harmed caused by Defendants’

     discriminatory practices;

F.   This Court award Mr. Wright reasonable attorneys’ fees, costs and litigation

     expenses pursuant to 29 U.S.C. § 794a(a)2 and 42 U.S.C. § 12205 and 28 C.F.R. §

     35.175; and

G.   Such other relief as the Court deems just and proper, and/or is allowable under Title

     II of the ADA and the Rehabilitation Act.


                                           BIZER & DEREUS, LLC
                                           Attorneys for Plaintiff

                                           /s/ Andrew D. Bizer
                                           ANDREW D. BIZER (LA # 30396)
                                           GARRET S. DEREUS (LA # 35105)
                                           EMILY A. WESTERMEIER (LA # 36294)
                                           3319 St. Claude Ave.
                                           New Orleans, LA 70117
                                           T: 504-619-9999; F: 504-948-9996
                                           Email: andrew@bizerlaw.com

                                      22
Case 3:20-cv-00644-SDD-RLB   Document 1    09/29/20 Page 23 of 23




                                          gdereus@bizerlaw.com
                                          ewest@bizerlaw.com




                              23
